NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                ERICA WHITE WILSON, Plaintiff/Appellant,

                                        v.

                BEN CANDLER, et al., Defendants/Appellees.

                             No. 1 CA-CV 21-0610
                               FILED 3-17-2022


           Appeal from the Superior Court in Maricopa County
                          No. CV2021-010595
              The Honorable Timothy J. Thomason, Judge

                                  AFFIRMED


                                   COUNSEL

Erica White Wilson, Mesa
Plaintiff/Appellant

Law Offices of Choate & Wood, Oklahoma City, Oklahoma
By Kelsey P. Dressen, Robert W. Fischer, III
Counsel for Defendants/Appellees



                       MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz delivered the decision of the Court, in
which Judge Samuel A. Thumma and Chief Judge Kent E. Cattani joined.
                        WILSON v. CANDLER, et al.
                           Decision of the Court

C R U Z, Judge:

¶1          Plaintiff Erica White Wilson appeals the dismissal of her
complaint against defendants Ben Candler and his insurer, Farmers
Insurance Company of Arizona (“Farmers”). For the following reasons, we
affirm.

                FACTUAL AND PROCEDURAL HISTORY

¶2             Wilson sued Candler, who was her landlord, and Farmers,
alleging she was injured on Candler’s property. Candler and Farmers
moved for dismissal under Arizona Rule of Civil Procedure (“Rule”)
12(b)(6) for failure to state a claim. Candler and Farmers argued that Wilson
had not identified alleged acts or omissions by Candler and thus had not
asserted any valid claims. Nor had she plead specific dates underlying any
such claims, thereby precluding any determination of whether the
complaint was timely. Wilson failed to respond to the motion and the
superior court summarily dismissed the complaint. Wilson timely
appealed, and we have jurisdiction pursuant to Arizona Revised Statutes
(“A.R.S.”) section 12-2101(A)(1).

                                DISCUSSION

¶3             Wilson’s opening brief fails to comply with Arizona Rule of
Civil Appellate Procedure (“ARCAP”) 13. Among other things, it contains
no statement of the case, no statement of facts with appropriate references
to the record and no citations to legal authorities supporting any arguments
she asserts. See ARCAP 13(a)(4), (5), (7). This court may dismiss an appeal
when the appellant fails to comply with the rules. Adams v. Valley Nat’l Bank
of Ariz., 139 Ariz. 340, 342-43 (App. 1984).

¶4              Even if we were to overlook the deficiencies of the opening
brief, Wilson has shown no error by the superior court summarily granting
the motion to dismiss “in the absence of a response.” Strategic Dev. &
Constr. Inc. v. 7th & Roosevelt Partners, LLC, 224 Ariz. 60, 65, ¶ 17 (App. 2010).
Under Rule 7.1(a)(3), the non-moving party must respond to a Rule 12(b)(6)
motion within ten days. If the non-moving party does not timely respond,
the superior court may summarily grant the motion. Ariz. R. Civ. P.
7.1(b)(2). Wilson failed to respond to the motion to dismiss, and she has
shown no abuse of discretion in the superior court’s summary dismissal of
the complaint.




                                        2
                      WILSON v. CANDLER, et al.
                         Decision of the Court

¶5           Candler and Farmers request costs pursuant to A.R.S. §§ 12-
341, -342(A). As the prevailing parties they are entitled to costs upon
compliance with ARCAP 21(b).

                             CONCLUSION

¶6           For the foregoing reasons, we affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       3